Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 11/24/2021 in which Claims 1, 3-5, 7-12, 14-16, 18, 21-22 are pending.
Response to Arguments
2.	Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant argues, with respect to Claims 1 and 10, that Cheng does not disclose the “T-shaped layout” of the timing controller and the source driving circuits where Cheng’s Figure 6 shows an intersection between horizontal lines and vertical lines not located right below the timing controller and therefore Cheng does not disclose or suggest source driving circuits arranged with respect to the timing controller in vertical direction, much less an impedance matching network disposed between this source driving circuit and the timing controller. Examiner disagrees and points to Cheng’s teaching in Figure 2, within the same embodiment as Figure 6, which illustrates source driving circuit 132b, in a vertical direction to the timing controller 15, with source driving chips 132a and 132c formed in a horizontal direction on the left and right of the middle source driving chip 132b. Therefore, source driving chip 132b is arranged in a vertical direction with respect to the timing controller. Examiner further points to Cheng’s teaching that the terminal circuits 131a-131c sequentially provide terminal resistors which can be connected in parallel via the multi-drop bus 11 (see ¶ 0030) as Figure 2 illustrates terminal circuits 131a – 131c [impedance matching network] disposed .
Applicant further argues that Kim does not disclose each of the display drivers corresponds to one of the termination impedance matching networks, the at least one pair of signal lines comprises a first pair of signal lines and a second pair of signal lines, a first resistor is connected between the first pair of signal lines, and a second resistor is connected between the second pair of signal lines. Examiner disagrees and points to Kim’s teaching that connector 220 receives a driving signal for driving the display panel 100 from an external device. The connector 220 provides the timing control section 210 with the driving signal (see ¶ 0033; Fig. 3). The differential resistor DR and the first and second capacitors C1 and C2 are formed in the first and second differential lines SL1 and SL2 formed between the connector 220 and the timing control section 210 of the display device (see ¶ 0043; Fig. 3). The differential resistor DR and the first and second capacitors C1 and C2 [termination impedance matching network] match impedance between the connector and the timing control section (see ¶ 0044; Fig. 3). Figure 3 illustrates multiple pairs of differential lines SL1 and SL2 formed between the connector 220 and the timing control section 210 and each pair having a respective differential resistor DR therebetween. Therefore, Examiner construes that the signal lines are connect the timing control section 210 to a display driver (not shown) by way of connector 220.  When the claim limitations are broadly interpreted, Cheng also teaches each of the display drivers corresponds to one of the termination impedance matching networks, the at least one pair of signal lines comprises a first pair of signal lines and a second pair of signal lines, a first resistor is connected between the first pair of signal st and 5th from left to right, from terminal circuit 131a are connected to impedance matching element 111, e.g. resistor, and a second pair of signal lines, e.g. 3rd and 4th from left to right, from terminal 131a are connected to terminal resistor 112 (see ¶ 0040).
Applicant further argues that Kim explicitly shows that the timing control section 210 is not a source driving circuit and the connector 220 is not a timing controller; Kim’s display includes only one timing control section 210 which acts as a timing control IC to control the data driving sections and as such, Kim does not disclose or teach the termination impedance matching networks connected between the display controller and the display drivers via a plurality of signal lines. Examiner disagrees and points to Kim’s teaching that connector 220 receives a driving signal for driving the display panel 100 from an external device. The connector 220 provides the timing control section 210 with the driving signal (see ¶ 0033; Fig. 3). The differential resistor DR and the first and second capacitors C1 and C2 are formed in the first and second differential lines SL1 and SL2 formed between the connector 220 and the timing control section 210 of the display device (see ¶ 0043; Fig. 3). The differential resistor DR and the first and second capacitors C1 and C2 [termination impedance matching network] match impedance between the connector and the timing control section (see ¶ 0044; Fig. 3). Therefore, Examiner construes that the signal lines are connected to a display driver (not shown) by way of connector 220 and the timing control section 210. Examiner st and 5th from left to right, from terminal circuit 131a are connected to impedance matching element 111, e.g. resistor, and a second pair of signal lines, e.g. 3rd and 4th from left to right, from terminal 131a are connected to terminal resistor 112 (see ¶ 0040).
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 7, 10-12, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0326813 to Cheng et al (“Cheng”) in view of U.S. Patent Publication 2008/0170055 to Kim et al (“Kim”).
 to Claim 1, Cheng teaches a display driving apparatus, comprising: a display controller configured to generate a plurality of output signals (timing controller 15 [display controller] is coupled to the source driving chips 13a – 13c via the transmission lines 11a and 11b [output signals]. The timing controller 15 [display controller] is coupled to the source driving chips 14a – 14c via transmission lines 12a – 12b [output signals], see ¶ 0025; Fig. 1), 
  wherein the printed circuit board has termination impedance matching networks provided thereon, which are connected between the display controller and the display drivers via a plurality of signal lines (all terminal circuits concurrently providing terminal resistors. The terminal circuits 131a – 131c respectively provide terminal resistors RT1 ~ RT3, see ¶ 0033; a terminal resistor is disposed on the part of a printed circuit board closest to an input terminal of a source driving chip to match the impedance of the transmission line, see ¶ 0006; In Figure 6, illustrated above, the terminal resistors RT1 – RT6 perform impedance matching, connected between signals lines 11a and 11b), 
wherein each of the display drivers is a source driving IC configured to generate data signals and provide the data signals to pixels in a display panel (first source driving chip [display driver] comprises a first source driving circuit [source driving IC]...and the second source driving chip comprises a second source driving circuit, see ¶ 0008; Figs. 1 & 2);
wherein for each of the display drivers, the display controller is connected to the display driver via at least one pair of signal lines of the plurality of signal lines (timing controller 15 [display controller] is connected to a plurality of source , and the termination impedance matching networks each comprise impedance matching sub-networks connected between two signal lines of each pair of signal lines (all terminal circuits concurrently providing terminal resistors. The terminal circuits 131a – 131c respectively provide terminal resistors RT1 ~ RT3, see ¶ 0033; a terminal resistor is disposed on the part of a printed circuit board closest to an input terminal of a source driving chip to match the impedance of the transmission line, see ¶ 0006; In Figure 6, illustrated above, the terminal resistors RT1 – RT6 perform impedance matching, connected between signals lines 11a and 11b); 
Although not explicitly disclosed in the claimed subject matter of Cheng that the display controller has a plurality of output ports for outputting the generated plurality of output signals respectively; display drivers configured to generate a display signal according to at least a part of the plurality of output signals output by the output ports, and wherein the display controller and one of the display drivers are arranged in a first direction and the display drivers are arranged in a second direction perpendicular to the first direction, such that the display controller and the display drivers are arranged in a substantial T-shaped layout, and one of the termination impedance matching networks is disposed between the display controller and the one of the display drivers arranged in the first direction. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cheng to incorporate the display controller has a plurality of output ports for outputting the generated plurality of output signals respectively; display drivers configured to generate a display signal according to at least a part of the plurality of output signals output by the output ports, and wherein wherein the display controller and one of the 
Cheng does not explicitly disclose wherein each of the display drivers corresponds to one of the termination impedance matching networks, the at least one pair of signal lines comprises a first pair of signal lines and a second pair of signal lines, a first resistor is connected between the first pair of signal lines, and a second resistor is connected between the second pair of signal lines.  
Kim discloses wherein each of the display drivers corresponds to one of the termination impedance matching networks (connector 220 receives a driving signal for driving the display panel 100 from an external device, see ¶ 0033; Fig. 3. The differential resistor DR and the first and second capacitors C1 and C2 are formed in the first and second differential lines SL1 and SL2 formed between the connector 220 and the timing control section 210 of the display device, see ¶ 0043; Fig. 3; The differential resistor DR and the first and second capacitors C1 and C2 [termination impedance matching network] match impedance between the connector and the timing control section, see ¶ 0044; Fig. 3), the at least one pair of signal lines comprises a first pair of signal lines and a second pair of signal lines (Figure 3 illustrates multiple pairs of differential lines SL1 and SL2 formed between the connector 220 and the timing control section 210 and each pair having a respective differential resistor DR therebetween), a first resistor is connected between the first pair of signal lines, and a second resistor is connected between the second pair of signal lines (Figure 3 illustrates multiple pairs of differential lines SL1 and SL2 formed between the connector 220 and the timing control section 210 and each pair having a respective differential resistor DR therebetween).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cheng with Kim to disclose wherein each of the display drivers corresponds to one of the termination impedance matching networks, the at least one pair of signal lines comprises a first pair of signal lines and a second pair of signal lines, a first resistor is connected between the first pair of signal lines, and a second resistor is connected between the second pair of signal lines. The suggestion/motivation would have been in order to decrease distortion of the driving signal (Kim, see ¶ 0046). 
As to Claim 7, Cheng in view of Kim depending on Claim 1, Cheng further teaches wherein the termination impedance matching networks are as close as possible to the corresponding display drivers (a terminal resistor is disposed on the part of a printed circuit board closest to an input terminal of a source driving chip to match the impedance of the transmission line, see ¶ 0006; Figure 13 .  
As to Claim 10, Cheng teaches a display driving component, comprising: a printed circuit board; a display controller configured to generate a plurality of signals (a terminal resistor is disposed on the part of a printed circuit board closest to an input terminal of a source driving chip to match the impedance of the transmission line, see ¶ 0006; timing controller 15 [display controller] illustrates transmission lines 11a – 11b, 12a – 12b [output signals], see ¶ 0022; Fig. 6), and termination impedance matching networks connected between the display controller and the display drivers via a plurality of signal lines (all terminal circuits concurrently providing terminal resistors. The terminal circuits 131a – 131c respectively provide terminal resistors RT1 ~ RT3, see ¶ 0033; a terminal resistor is disposed on the part of a printed circuit board closest to an input terminal of a source driving chip to match the impedance of the transmission line, see ¶ 0006; In Figure 6, illustrated above, the terminal resistors RT1 – RT6 perform impedance matching, connected between signals lines 11a and 11b), 
wherein each of the display drivers is a source driving IC configured to generate data signals and provide the data signals to pixels in a display panel (first source driving chip [display driver] comprises a first source driving circuit [source driving IC]...and the second source driving chip comprises a second source driving circuit, see ¶ 0008; Figs. 1 & 2);

wherein for each of the display drivers, the display controller is connected to the display driver via at least one pair of signal lines of the plurality of signal lines (timing controller 15 [display controller] is connected to a plurality of source driving chips 13a-13c, 14a- 14c via a pair of transmission lines 11a, 11b, 12a, 12b, see ¶ 0006, 0033; a terminal resistor is disposed on the part of a printed circuit board closest to an input terminal of a source driving chip to match the impedance of the transmission line, see ¶ 0006), and the termination impedance matching networks each comprise impedance matching sub-networks connected between two signal lines of each pair of signal lines (all terminal circuits concurrently providing terminal resistors. The terminal circuits 131a – 131c respectively provide terminal resistors RT1 ~ RT3, see ¶ 0033; a terminal resistor is disposed on the part of a printed circuit board closest to an input terminal of a source driving chip to match the impedance of the transmission line, see ¶ 0006; In Figure 6, illustrated above, the terminal resistors RT1 – RT6 perform impedance matching, connected between signals lines 11a and 11b).  
Although not explicitly disclosed in the claimed subject matter of Cheng that the display controller has a plurality of output ports for outputting the generated plurality of output signals respectively; display drivers configured to generate a display signal according to at least a part of the plurality of output signals output by the output ports, and wherein the display controller and one of the display drivers are arranged in a first direction and the display drivers are arranged in a second direction perpendicular to the first direction, such that the display controller and the display drivers are arranged in a substantial T-shaped layout, and one of the termination impedance matching networks is disposed between the display controller and the one of the display drivers arranged in the first direction. 
However, Cheng teaches timing controller 15 illustrates multi-drop bus 11 comprises transmission lines 11a—11b and multi-drop bus 12 comprises transmission lines 12a-12h [output signals] (see ¶ 0033; Fig. 6). Timing controller is coupled to a plurality of source driving chips via a pair of transmission lines (see ¶ 0006, 0033). Further, driving signal generators 1322a, 1322b, 1322c outputs a corresponding source driving signal according to the video data D1, D2, D3 [display signals] (see ¶ 0036; Fig. 2). In Figure 2 of Cheng, it illustrates the claimed T-shaped layout where source driving circuit 132b, as directly below the timing controller 15, with source driving chips 132a and 132c formed in a horizontal direction on the left and right of the middle source driving chip 132b and source driving chip 132b is arranged in a vertical direction with respect to the timing controller. Cheng further teaches the terminal circuits 131a-131c sequentially provide terminal resistors which can be connected in parallel via the multi-drop bus 11 (see ¶ 0030) as Figure 2 illustrates terminal circuits 131a – 131c [impedance matching network] disposed between the source driving circuit 132b and timing controller 15 where terminal circuit 131b is disposed between source driving circuit 132b and timing controller 14.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cheng to incorporate the display controller has a plurality of output ports for outputting the generated 
Cheng does not explicitly disclose wherein each of the display drivers corresponds to one of the termination impedance matching networks, the at least one pair of signal lines comprises a first pair of signal lines and a second pair of signal lines, a first resistor is connected between the first pair of signal lines, and a second resistor is connected between the second pair of signal lines.  
Kim discloses wherein each of the display drivers corresponds to one of the termination impedance matching networks (connector 220 receives a driving signal for driving the display panel 100 from an external device, see ¶ 0033; Fig. 3. The differential resistor DR and the first and second capacitors C1 and C2 are formed in the first and second differential lines SL1 and SL2 formed between the connector 220 and the timing control section 210 of the display device, see ¶ 0043; Fig. 3; The differential resistor DR and the first and second capacitors C1 the at least one pair of signal lines comprises a first pair of signal lines and a second pair of signal lines (Figure 3 illustrates multiple pairs of differential lines SL1 and SL2 formed between the connector 220 and the timing control section 210 and each pair having a respective differential resistor DR therebetween), a first resistor is connected between the first pair of signal lines, and a second resistor is connected between the second pair of signal lines (Figure 3 illustrates multiple pairs of differential lines SL1 and SL2 formed between the connector 220 and the timing control section 210 and each pair having a respective differential resistor DR therebetween).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cheng with Kim to disclose wherein each of the display drivers corresponds to one of the termination impedance matching networks, the at least one pair of signal lines comprises a first pair of signal lines and a second pair of signal lines, a first resistor is connected between the first pair of signal lines, and a second resistor is connected between the second pair of signal lines. The suggestion/motivation would have been in order to decrease distortion of the driving signal (Kim, see ¶ 0046). 
As to Claim 11, Cheng in view of Kim depending on Claim 10, Cheng further teaches -5-wherein the display controller is located on a central line of the printed circuit board (Figure 13 illustrates the timing controller 15 disposed on a .  
As to Claim 12, Cheng in view of Kim depending on Claim 11, Cheng further wherein the display controller is located at a center of the printed circuit board (Figure 13 illustrates the timing controller 15 disposed on a central line of the layout; a terminal resistor is disposed on the part of a printed circuit board closest to an input terminal of a source driving chip to match the impedance of the transmission line, see ¶ 0006).    
As to Claim 14, Cheng in view of Kim depending on Claim 10, Cheng further teaches wherein the termination impedance matching networks are as close as possible to the corresponding display drivers (a terminal resistor is disposed on the part of a printed circuit board closest to an input terminal of a source driving chip to match the impedance of the transmission line, see ¶ 0006; Figure 13 illustrates that the impedance matching element 111, 121 are close to the source driving chips 13a-13c, 14a-14c).  
As to Claim 21, Cheng in view of Kim depending on Claim 1, Cheng further teaches a display device comprising the display driving apparatus (multi-drop configuration of the display, single output channel of the timing controller is coupled to a plurality of source driving chips via a pair of transmission lines, see ¶ 0006).  
As to Claim 22, Cheng in view of Kim depending on Claim 1, Cheng further teaches a display device comprising the display driving component (multi-.
8.	Claims 3, 5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0326813 to Cheng et al (“Cheng”) in view of U.S. Patent Publication 2008/0170055 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2008/0238819 to Ryu.
As to Claim 3, Cheng in view of Kim depending from Claim 1, Cheng and Kim fail to teach wherein the impedance matching sub-networks have the same impedance value.  Ryu teaches wherein the impedance matching sub-networks have the same impedance value (an impedance Z0 of each transmission line is 50Ω, see ¶ 0071).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cheng and Kim with Ryu to teach wherein the impedance matching sub-networks have the same impedance value. The suggestion/motivation would have been in order to detect a deviation between the impedance of the transmission line (see ¶ 0074). 
As to Claim 5, Cheng in view of Kim in view of Ryu depending from Claim 3, Cheng further teaches wherein the impedance matching sub-networks each comprise at least one resistor (impedance matching elements 111, 121 can both be realized by such as a resistor, see ¶ 0039).  
As to Claim 18, Cheng in view of Kim depending from Claim 10, Cheng and Kim fail to teach wherein the impedance matching sub-networks have the .  Ryu teaches wherein the impedance matching sub-networks have the same impedance value (an impedance Z0 of each transmission line is 50Ω, see ¶ 0071).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cheng and Kim with Ryu to teach wherein the impedance matching sub-networks have the same impedance value. The suggestion/motivation would have been in order to detect a deviation between the impedance of the transmission line (see ¶ 0074). 
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0326813 to Cheng et al (“Cheng”) in view of U.S. Patent Publication 2008/0170055 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2008/0238819 to Ryu and in further view of U.S. Patent 5,299,306 to Asprey.
As to Claim 4, Cheng in view of Kim in view of Ryu depending from Claim 3, Cheng, Kim and Ryu fails to teach wherein the impedance matching sub-networks each have an impedance value in a range of about 80ohms to 85ohms. Asprey teaches wherein the impedance matching sub-networks each have an impedance value in a range of about 80ohms to 85ohms (R video signal is passed across resistor 494, being in the range of 75-85 ohms, with 82 ohms being preferred, see Col. 11, lines 30-34).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cheng, Kim and Ryu with Asprey to teach wherein the impedance matching sub-networks each have an impedance value in a range of about 80ohms to 85ohms. The .
10.	Claims 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0326813 to Cheng et al (“Cheng”) in view of U.S. Patent Publication 2008/0170055 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2014/0320764 to Sah et al (“Sah”).
As to Claim 8, Cheng in view of Kim depending from Claim 1, Cheng and Kim fail to teach wherein the display controller comprises a timing control Integrated Circuit (IC) configured to receive an external signal and convert the received external signal into the plurality of output signals. Sah teaches wherein the display controller comprises a timing control Integrated Circuit (IC) configured to receive an external signal and convert the received external signal into the plurality of output signals (The touch display panel 11 further includes a timing control circuit (T-con) 115 [timing control Integrated Circuit (IC)] and a connection port 116, which are both disposed on the first control circuit board 12…the timing control circuit (T-con) 115 can convert the video signal from the outside into the data signal used for the data driving circuit 114, and transmit the data signal, see ¶ 0034).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cheng and Kim with Sah to teach wherein the display controller comprises a timing control Integrated Circuit (IC) configured to receive an external signal and convert the received external 
As to Claim 9, Cheng in view of Kim depending on Claim 8, Cheng further teaches wherein the plurality of output signals are high-frequency signals transmitted in a form of Low Voltage Differential Signal (LVDS) (multi-drop bus 11 and the multi-drop bus 12 transmit data according to such as the format of mini low-voltage differential signaling (mini-LVDS), see ¶ 0025).  
As to Claim 15, Cheng in view of Kim depending from Claim 10, Cheng and Kim fail to teach wherein the display controller comprises a timing control Integrated Circuit (IC) configured to receive an external signal and convert the received external signal into the plurality of output signals. Sah teaches wherein the display controller comprises a timing control Integrated Circuit (IC) configured to receive an external signal and convert the received external signal into the plurality of output signals (The touch display panel 11 further includes a timing control circuit (T-con) 115 [timing control Integrated Circuit (IC)] and a connection port 116, which are both disposed on the first control circuit board 12…the timing control circuit (T-con) 115 can convert the video signal from the outside into the data signal used for the data driving circuit 114, and transmit the data signal, see ¶ 0034).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cheng and Kim with Sah to 
As to Claim 16, Cheng in view of Kim depending on Claim 15, Cheng further teaches wherein the plurality of output signals are high-frequency signals transmitted in a form of Low Voltage Differential Signal (LVDS) (multi-drop bus 11 and the multi-drop bus 12 transmit data according to such as the format of mini low-voltage differential signaling (mini-LVDS), see ¶ 0025).  
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/          Examiner, Art Unit 2694 



/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694